Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: acoustic cavity 610.1 in paragraph [0155].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The objections to Claims 70 and 75 are withdrawn based on the amendments filed on 9/28/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 62, 70, 72-75, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Havela (U.S. Patent No. 7444265) in view of He (CN-2727712-Y).
Regarding Claim 62, Havela teaches a monitoring system for monitoring a machine (Abstract; Fig. 4; column 7 lines 40-67), the monitoring system including: a) at least one monitoring device including:  iii) a plurality of sensors, the plurality of sensors including a vibration sensor that senses vibration transmitted from the machine to the vibration sensor at least in part via the coupling (sensors 13 receive vibrations via physical attachment to the machine); iv) a monitoring device processor (PC-based data acquisition unit 12) that: (1) acquires sensors signals from the plurality of sensors; and, (2) generates sensor data at least partially in accordance with signals from the sensors (data based on vibration signals from sensors 13); v) a transmitter that transmits the sensor data (data acquisition unit 12 receives vibration signals from sensors 13 and transmits sensor data to remote service center 19 via internet connection 20); and, b) one or more processing systems (remote service center 19) that: i) receive the sensor data; ii) use the sensor data during a first time period to establish reference behavior for the machine that corresponds to normal behavior (column 2, lines 36-41 and column 3, lines 16-65); iii) analyse the sensor data and the reference behavior, at least in part using machine learning techniques (column 6, lines 29-38), to determine a machine status (Abstract); and, iv) at least one of: (1) store an indication of the machine status as part of machine status data associated with the respective machine; and, (2) cause a status indication indicative of the machine status to be displayed (Abstract, status is determined based on measured parameters; column 5, lines 15-27, client interface is displayed to user; see also Fig. 4, remote service center 19 is a computer that includes a display).
Havela does not specifically disclose i) a housing; ii) a coupling that physically attaches the housing to the machine, wherein the vibration sensor is provided adjacent a first end of a cavity and the coupling includes a projection extending from the housing to a second end of the cavity, to thereby couple vibrations to the vibration sensor via the cavity.  However, He teaches in Fig. 1 and on page 2 a vibration sensor that includes a housing (shell 1) that is physically attached to a machine (page 2, the bottom of shell 1 is provided with a mounting screw hole to attach the vibration sensor 8 to whatever is being monitored by the vibration sensor).  The vibration sensor of Fig. 1 of He includes a microphone 4 at a first end of cavity 5, and a vibration hammer 6 at a second end of cavity 5; vibrations are transmitted from vibration hammer 6 to microphone 4 via cavity 5.  The vibration hammer 6 extends from the top of shell 1 via groove 9 and clamping hole 10 to the second end of cavity 5.  It would have been obvious to one skilled in the art at the time of the invention to use a vibration sensor such as is taught in He in the system of Havela, because the vibration sensor of He is reliable over a wide temperature range and has a low using cost (see the abstract of He).
Regarding Claim 70, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system: a) uses signals from one or more sensors to generate reference data indicative of the reference behavior (column 2, lines 36-41), the reference data being indicative of at least one of: i) signals from the one or more sensors; ii) parameters derived from signals from the one or more sensors; iii) patterns derived from signals from the one or more sensors; iv) reference thresholds derived from the signals from the one or more sensors; and, v) reference ranges derived from the signals from the one or more sensors (column 2, lines 36-41, the reference data is indicative of signals from the one or more sensors); and, b) determines operational data using signals from the one or more sensors (column 2, lines 49-54), the operational data being based on at least one of: i) signals from the one or more sensors; ii) parameters derived from signals from the one or more sensors; and, iii) patterns derived from signals from the one or more sensors; and, c) determines a machine status at least in part based on the reference data and signals from the one or more sensors by comparing the operational data to the reference data (column 2, lines 49-54, the operational data is based on signals from the one or more sensors, see also column 1, lines 27-35).  
Regarding Claim 72, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system uses machine learning techniques to: a) identify at least one category of behavior for the machine from the reference behavior; and, b) determine the machine status by analyzing signals from the one or more sensors to categorize a current behavior based on the at least one category (column 6, lines 29-44, various thresholds, which determine what machine behaviors can trigger a warning or indicate a security risk, are determined during learning period using sensor data and are then applied to sensor data during operation; machine behavior is classified based on the thresholds; see also column 1, lines 28-34).  
Regarding Claim 73, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system analyses signals from the one or more sensors with respect to reference behavior determined during corresponding time intervals during which the machine is expected to exhibit similar behavior (column 2, lines 41-54, reference values are stored for a particular loading of machine to compare to operational values corresponding to same loading of machine).  
Regarding Claim 74, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system: a) monitors changes in machine status over time; and, b) at least one of: i) stores an indication of changes in machine status as part of machine status data associated with respective machine; ii) cause a status indication indicative of the change in machine status to be displayed (Abstract, status is determined based on measured parameters during operation of machine over time; column 5, lines 15-27, client interface is displayed to the user; see also Fig. 4, remote service center 19 includes a display).  
Regarding Claim 75, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system comprises at least one: a) uses signals from one or more sensors during a calibration time period when the monitoring device is attached to a calibration machine to establish calibration data; and uses the calibration data to interpret signals from the sensors when the monitoring device is attached to the machine (column 5, lines 7-14, calibration and re-calibration phase determines thresholds that are applied to sensor data); and, b) analyses signals from the vibration sensor and a movement sensor; and uses signals from the movement sensor to dynamically calibrate the vibration sensor (column 5, lines 7-14, calibration and re-calibration phase determines thresholds that are applied to vibration sensor data; a vibration sensor is a movement sensor).  
Regarding Claim 80, Havela teaches a method for monitoring a machine (Abstract; Fig. 4; column 7 lines 40-67), the method including: a) receiving sensor data from a monitoring device attached to the machine (Fig. 4, PC-based data acquisition unit 12 is physically attached to sensors 13, which are physically attached to and acquire vibration signals from the machine), the sensor data being generated at least in part based on signals from a plurality of sensors (sensors 13), the plurality of sensors including a vibration sensor that senses vibration of the machine transmitted to the monitoring device via a coupling (column 7, lines 40-67); b) using the sensor data during a first time period to establish reference behavior for the machine that corresponds to normal behavior (column 2, lines 36-41 and column 3, lines 16-65); c) analysing the sensor data and the reference behavior, at least in part using machine learning techniques (column 6, lines 29-38), to determine a machine status (Abstract); and, d) at least one of: i) store an indication of the machine status; and,Application No. 16/494,9247 Docket No.: 065835.00008 Reply to Office Action of November 16, 2021ii) cause an indication of a machine status to be displayed (Abstract, status is determined based on measured parameters; column 5, lines 15-27, client interface is displayed to user; see also Fig. 4, remote service center 19 is a computer that includes a display).
Havela does not specifically disclose wherein the vibration sensor is provided adjacent a first end of a cavity and the coupling includes a projection extending to a second end of the cavity, to thereby couple vibrations to the vibration sensor via the cavity.  However, He teaches in Fig. 1 and on page 2 a vibration sensor that includes a microphone 4 at a first end of cavity 5, and a vibration hammer 6 at a second end of cavity 5; vibrations are transmitted from vibration hammer 6 to microphone 4 via cavity 5.  The vibration hammer 6 extends from the top of shell 1 via groove 9 and clamping hole 10 to the second end of cavity 5.  It would have been obvious to one skilled in the art at the time of the invention to use a vibration sensor such as is taught in He in the system of Havela, because the vibration sensor of He is reliable over a wide temperature range and has a low using cost (see the abstract of He).

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of He and Dooley (U.S. Pub. No 2008/0071430) in further view of Snell (U.S. Pub. No. 2005/0273822).
Regarding Claim 76, Havela in view of He teaches everything that is claimed above regarding Claim 62.  Havela further teaches analyzing signals from a sensor to make a determination, and selectively generating an alert depending on results of the determination (see Havela, column 6, lines 29-44, various thresholds, which determine what machine behaviors can trigger a warning, are applied to sensor data during operation).
Havela does not specifically teach wherein the system: a) determines a monitoring device integrity by at least one of: i) analysing signals from a humidity sensor to determine changes in humidity within the housing: and using changes in humidity to determine at least one of: (1) if the housing has been breached; and, (2) if a housing seal has failed.  However, Dooley, in paragraph [0023], teaches determining that a housing seal has failed based on a humidity sensor.  It would have been obvious to one skilled in the art at the time of the invention to include a humidity sensor as taught in Dooley in the system of Havela, in order to enable monitoring the health of a pressure seal of a housing (see Dooley, paragraph [0023]).
Havela, He, and Dooley do not specifically teach ii) analysing signals from a light sensor to determine changes in light levels within the housing; and, using changes in light levels to determine at least one of: (1) if the housing has been breached; and, (2) if a housing seal has failed.  However, Snell teaches in paragraph [0160] determining that a case has been breached based on a light sensor.  It would have been obvious to one skilled at the art at the time of the invention to include a light sensor as taught in Snell in the system of Havela and Dooley, in order to prevent unauthorized security breaches of electronics in a case (see Snell, paragraph [0160]).

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of He, Carbonell Duque (U.S. Pub. No. 2012/0254032), Sinclair (U.S. Pub. No. 2006/0139312), and Nishida (U.S. Pub. No. 2008/0058104).
Regarding Claim 77, Havela in view of He teaches everything that is claimed above regarding Claim 62.  Havela further teaches a monitoring device (data acquisition unit 12).  Havela does not specifically teach wherein the system determines if the monitoring device has been moved by: Application No. 16/494,9246 Docket No.: 065835.00008 Reply to Office Action of November 16, 2021a) analysing signals from a movement sensor to determine at least one of: i) movement; and, ii) a change in orientation.  However, Carbonell Duque teaches in paragraph [0029] a movement sensor that detects changes in an orientation of a device (i.e., that the device has moved).  It would have been obvious to one skilled in the art at the time of the invention to include a movement sensor as taught in Carbonell Duque in the monitoring device of Havela, in order to accurately detect movement of the device.
Havela, He, and Carbonell Duque do not specifically teach b) analysing signals from a microphone to determine a change in noise levels.  However, Sinclair teaches in paragraphs [0076] and [0078] detecting changes in immediate surroundings based on a microphone that measures ambient noise levels.  It would have been obvious to one skilled in the art at the time of the invention to include a microphone as taught in Sinclair in the system of Havela and Carbonell Duque, in order to detect a change in the surroundings of the device as taught in Sinclair.
Havela, He, Carbonell Duque, and Sinclair do not specifically teach c) determine a wireless network signal strength to determine a change in position of the transmitter relative to a receiver.  However, Nishida teaches this in paragraph [0053].  It would have been obvious to one skilled in the art at the time of the invention to include movement detection as taught in Nishida in the system of Havela, Carbonell Duque, and Sinclair, because spatial movement of a wireless terminal can be detected using such wireless network technology (see Nishida, paragraph [0007]).

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of He and Kim (U.S. Pub. No. 2019/0242744).
Regarding Claim 78, Havela in view of He teaches everything that is claimed above regarding Claim 62.  Havela does not specifically teach wherein the system includes at least one hub that: a) receives sensor data from a plurality of monitoring devices; and, b) transfers the sensor data to the one or more processing devices via a communications network.  However, Kim teaches, in Fig. 5, a data server 150 (which is equated to the hub) that receives sensor data from data analyzing units 130 and 130’ (which are equated to the monitoring devices), and transmits the sensor data to a diagnostic/prognostic server 170 via a communications network.  It would have been obvious to one skilled in the art at the time of the invention to include a data server as taught in Kim in the system of Havela, in order to provide convenient extendability of the system while guaranteeing process performance (see Kim, paragraphs [0059]-[0060]).

Response to Arguments
Applicant’s arguments filed 9/28/2022 with respect to independent claim(s) 62 and 80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863